IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,909


EX PARTE ZEDRIC MILLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM SMITH COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07. Applicant was convicted of the felony offense
of aggravated assault, and punishment was assessed at twenty years imprisonment.  Applicant
appealed, and his conviction was affirmed. Miller v. State, No. 12-98-00068-CR (Tex. App.
-- Tyler, delivered July 30, 1999, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate attorney did not timely notify him that his conviction had been
affirmed or that he could seek discretionary review.  The trial court, based upon information
from appellate counsel, recommended that relief be granted.  The trial court found that there
was no evidence that counsel timely informed the Applicant that his conviction had been
affirmed or that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number 114-81336-97 from the
114th Judicial District Court of Smith County.  Applicant is ordered returned to the point at
which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this Court
has issued.

DELIVERED:
DO NOT PUBLISH